Exhibit 10.8

 

INTERNATIONAL TOWER HILL MINES LTD.

 

SUBSCRIPTION AGREEMENT

 

(SHARES —NON-BROKERED)

 

INSTRUCTIONS

 

All Subscribers:

 

1.                                      Complete and sign pages i and ii of the
Subscription Agreement.

 

2.                                      If you are a portfolio manager resident
outside of Canada and you are not purchasing securities with an aggregate
acquisition cost of at least $150,000, complete and sign the Accredited Investor
Certificate — Appendix I  to Schedule A

 

All Canadian Residents:

 

1.                                      Complete and sign the Canadian Exemption
Certificate — Schedule A, and if you are an “Accredited Investor”, complete and
sign the Accredited Investor Certificate — Appendix I to Schedule A

 

All U.S. Purchasers (as defined herein):

 

1.                                      Complete and sign the U.S. Accredited
Investor Certificate — Schedule B

 

PLEASE DELIVER YOUR COMPLETED AND ORIGINALLY EXECUTED COPY OF, AND THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED WITH, THIS SUBSCRIPTION AGREEMENT TO THE
CORPORATION, ATTENTION MARLA K. RITCHIE AS SOON AS POSSIBLE.

 

THE SHARES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND MAY NOT BE OFFERED OR SOLD
UNLESS REGISTERED UNDER THE 1933 ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS. HEDGING TRANSACTIONS INVOLVING THE SHARES OFFERED HEREBY MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

--------------------------------------------------------------------------------


 

TO:                                                   International Tower Hill
Mines Ltd. (the “Corporation”) of Suite 2300— 1177 West Hastings Street,
Vancouver, BC  V6E 2K3

 

The undersigned (the “Subscriber”) on its own behalf or, if applicable, on
behalf of the disclosed purchaser who is identified by name and on whose behalf
the Subscriber, as agent, is purchasing hereunder (the “Disclosed Purchaser”),
hereby irrevocably subscribes for and agrees to purchase from the Corporation,
on and subject to the terms and conditions attached hereto, that number of
common shares in the capital of the Corporation (“Common Shares”) set forth
below, for the aggregate subscription price set forth below at a subscription
price of $2.60 per share (the “Purchase Price”).  Attached as Appendix 1 to this
Agreement are the terms and conditions of the sale of the Purchased Securities
and the representations, warranties and covenants hereby made by the Subscriber
and the Corporation, all of which Appendix 1 forms part of and is hereby
incorporated by reference into this Agreement (the “Terms and Conditions”).

 

The Offering (as defined herein) is subject to the Corporation obtaining
conditional acceptance from The Toronto Stock Exchange to list the Offered
Securities (as defined herein).

 

Number of Common Shares
subscribed for

 

Subscriber’s Total Subscription
Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Execution by the Subscriber (Please also ensure all schedules (as applicable)
are completed and executed (see “Instructions” on the first page of this
Agreement)):

 

EXECUTED by the Subscriber this                    day of
                                      , 2012.

 

 

 

 

Signature of Subscriber (if Subscriber is an individual) or of the Authorized
Signatory (if Subscriber is not an individual)

 

(Subscriber’s Residential or Head Office Address) (please print)

 

 

 

 

 

 

Name of Subscriber (please print)

 

 

 

 

 

 

 

 

Name and Official Capacity or Title of Authorized Signatory (please print)

 

(Telephone Number)

 

 

 

 

 

 

 

 

(Facsimile Number)

 

i

--------------------------------------------------------------------------------


 

IF YOU ARE SIGNING THIS AGREEMENT AS AGENT FOR A DISCLOSED PURCHASER PLEASE
PROVIDE THE FOLLOWING INFORMATION FOR EACH DISCLOSED PURCHASER

 

Details of Disclosed Purchaser, if applicable

 

 

 

 

 

 

Name of Disclosed Purchaser (please print)

Disclosed Purchaser’s Residential or Head Office Address

 

 

 

 

 

(Telephone Number)

(Facsimile Number)

 

 

Registration Instructions (if other than in name of Subscriber):

Certificate Delivery Instructions (if other than the address above):

 

 

 

 

 

Name and Address (as it should appear on the certificates)

Address

 

 

 

 

 

 

 

 

 

 

 

Account reference, if applicable

Account reference, if applicable

 

 

 

 

 

Address of Intermediary

Contact Name

 

 

 

 

(        )

 

Telephone Number

 

The Purchased Securities (as defined herein) will be subject to a hold period in
Canada of four months from the Closing Date pursuant to applicable securities
laws.  The certificates evidencing the Purchased Securities will bear a legend
to that effect, as applicable.  Consequently, the Purchased Securities will be
subject to resale restrictions during such period.  Additional restrictions will
apply to Purchased Securities purchased by persons in the United States or
purchasing for the account or benefit of persons in the United States, as
described in Schedule B.  You are advised to consult your own legal advisors in
this regard.

 

Present Ownership of Securities

 

The Subscriber or Disclosed Purchaser, as the case may be, either [check
appropriate box]:

 

o                                    owns directly or indirectly, or exercises
control or direction over, no common shares in the capital stock of the
Corporation or securities convertible into common shares in the capital stock of
the Corporation; or

 

o                                    owns directly or indirectly, or exercises
control or direction over,                                          common
shares in the capital stock of the Corporation and convertible securities
entitling the Subscriber to acquire an additional
                                         common shares in the capital stock of
the Corporation.

 

Insider

 

The Subscriber or Disclosed Purchaser, as the case may be, is either [check
appropriate box]:

 

o                                    an “Insider” as such term is defined in the
Company Manual of the Toronto Stock Exchange; or

 

o                                    is not an “Insider” as so defined.

 

ii

--------------------------------------------------------------------------------


 

This Agreement is accepted by International Tower Hill Mines Ltd., subject to
the Terms and Conditions, this              day of
                                            , 2012.

 

INTERNATIONAL TOWER HILL MINES LTD.

 

 

 

Per:

 

 

 

Authorized Signatory

 

 

iii

--------------------------------------------------------------------------------


 

APPENDIX 1
TERMS AND CONDITIONS OF THE OFFERING

 

THE TERMS AND CONDITIONS OF THE OFFERING ARE AS FOLLOWS:

 

1.                                      Definitions

 

Definitions:  In this Agreement, unless the context otherwise requires:

 

(a)                                 “1933 Act” means the United States
Securities Act of 1933, as amended;

 

(b)                                 “Accredited Investor” has the meaning
ascribed to such term in National Instrument 45-106;

 

(c)                                  “Agreement” means the subscription
agreement of which this Appendix 1 forms part, and includes all other schedules
and appendices attached thereto, in each case, as the same may be amended,
supplemented or restated from time to time;

 

(d)                                 “Business Day” means a day on which Canadian
chartered banks are open for the transaction of regular business in the City of
Vancouver, British Columbia;

 

(e)                                  “Closing” means the closing of the purchase
and sale of the Offered Securities which may, at the discretion of the
Corporation, occur in one or more tranches;

 

(f)                                   “Closing Date” means the date or dates (as
applicable) of Closing, which will be such date or dates (as applicable) as the
Corporation may determine following receipt by the Corporation of all required
regulatory approvals;

 

(g)                                  “Commissions” means the provincial
securities commission or other regulatory authority in each of the Offering
Jurisdictions;

 

(h)                                 “Common Shares” means the common shares of
the Corporation as constituted on the date hereof;

 

(i)                                     “Corporation” means International Tower
Hill Mines Ltd., a corporation incorporated under the Business Corporations Act
(British Columbia) and includes any successor corporation thereto;

 

(j)                                    “CRA” means the Canada Revenue Agency;

 

(k)                                 “Directed Selling Efforts” means “directed
selling efforts” as defined under Regulation S;

 

(l)                                     “Disclosed Purchaser” means the person
on whose behalf the Subscriber, as agent, is purchasing hereunder, if any;

 

(m)                             “Distribution Compliance Period” means the
“distribution compliance period” as defined under Rule 902(f) of Regulation S;

 

(n)                                 “Distributor” means a “distributor” as
defined in Rule 902(d) of Regulation S;

 

(o)                                 “Dollars” or “$” means lawful money of
Canada;

 

(p)                                 “Exchanges” means The Toronto Stock Exchange
and the NYSE-MKT;

 

(q)                                 “General Solicitation” or “General
Advertising” means “general solicitation or general advertising”, as used under
Rule 502(c) of Regulation D, including any advertisements, articles, notices or
other communications published in any newspaper, magazine or similar media or

 

--------------------------------------------------------------------------------


 

broadcast over radio or television, or any seminar or meeting whose attendees
had been invited by general solicitation or general advertising;

 

(r)                                    “National Instrument 45-106” means
National Instrument 45-106 “Prospectus and Registration Exemptions” of the
Canadian Securities Administrators;

 

(s)                                   “Offered Securities” means up to
12,458,308 Common Shares offered for sale by the Corporation pursuant to the
Offering;

 

(t)                                    “Offering” means the offering of the
Offered Securities on a private placement basis;

 

(u)                                 “Offering Jurisdictions” means collectively
the provinces British Columbia, Alberta and Ontario, the United States and such
other jurisdictions as may be agreed to by the Corporation;

 

(v)                                 “Person” means an individual, a firm, a
corporation, a syndicate, a partnership, a trust, an association, an
unincorporated organization, a joint venture, an investment club, a government
or an agency or political subdivision thereof and every other form of legal or
business entity of whatsoever nature or kind;

 

(w)                               “Personal Information” means any information
about an identifiable individual and includes information provided by the
Subscriber in this Agreement;

 

(x)                                 “Purchase Price” means $2.60 per Offered
Security;

 

(y)                                 “Purchased Securities” means the Common
Shares which the Subscriber has agreed to purchase under this Agreement;

 

(z)                                  “Regulation D” means Regulation D
promulgated under the 1933 Act;

 

(aa)                          “Regulation S” means Regulation S promulgated
under the 1933 Act;

 

(bb)                          “Regulatory Authorities” means the Commissions and
the Exchanges;

 

(cc)                            “Securities Laws” means the securities
legislation and regulations of, and the instruments, policies, rules, orders,
codes, notices and interpretation notes of each of the Commissions;

 

(dd)                          “Subscriber” means the Person purchasing the
Purchased Securities,whose name appears on the execution page of the Agreement
and who has signed the Agreement or, if the Person whose name appears on the
execution pages hereof has signed the Agreement as agent for or on behalf of a
Disclosed Purchaser and is not purchasing the Purchased Securities as principal,
the Disclosed Purchaser as identified on page ii of the Agreement;

 

(ee)                            “Subscription Proceeds” means the aggregate
Purchase Price paid by the Subscriber for the Purchased Securities;

 

(ff)                              “U.S. Accredited Investor” means an
“accredited investor” that satisfies one or more of the criteria set forth in
Rule 501(a) of Regulation D;

 

(gg)                            “U.S. Person” means “U.S. person” as defined in
Rule 902(k) of Regulation S;

 

(hh)                          “U.S. Purchaser” means (i) any person resident in
the United States; (ii) any U.S. Person; (iii) any person purchasing the
Purchased Securities for the account or benefit of a U.S. Person or person in
the United States; (iv) any person that receives or received an offer of the
Purchased Securities while in the United States; or (iv) any person that was (or
whose authorized signatory was) in the United States at the time their buy order
was originated or this Agreement was executed.  U.S. Purchaser

 

2

--------------------------------------------------------------------------------


 

does not include persons excluded from the definition of U.S. Person pursuant to
Rule 902(k)(2)(vi) of Regulation S or persons holding accounts excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(i) of Regulation S, solely
in their capacities as holders of such accounts; and

 

(ii)                                  “United States” means the United States of
America, its territories and possessions, any state of the United States and the
District of Columbia.

 

2.                                      Conditions of the Offering

 

In connection with your purchase of the Purchased Securities, you agree to
return to the Corporation as soon as possible the following documents:

 

(a)                                 this Agreement, duly completed and executed;

 

(b)                                 a certified cheque, bank draft or wire
transfer for the aggregate Purchase Price of the Purchased Securities payable to
the Corporation;

 

(c)                                  if you are, or, if applicable, the
Disclosed Purchaser is, a resident of Canada, a duly completed Canadian
Exemption Certificate, attached as Schedule A hereto,  and if you are, or, if
applicable, the Disclosed Purchaser is, an “Accredited Investor”, a duly
executed and completed Accredited Investor Certificate, attached as Appendix I
to Schedule A hereto;

 

(d)                                 if you are a portfolio manager resident
outside of Canada and you are not purchasing sufficient Offered Securities so
that the aggregate acquisition cost of the Purchased Securities is $150,000,  a
duly executed and completed Accredited Investor Certificate, attached as
Appendix I to Schedule A hereto;

 

(e)                                  if you are, or, if applicable, the
Disclosed Purchaser is, in the United States or purchasing for the benefit or
account of a person in the United States, a duly executed and completed U.S.
Accredited Investor Certificate, attached as Schedule B hereto; and

 

(f)                                   any further documentation as required
under the Securities Laws or by the policies of the Exchanges or other
Regulatory Authorities.

 

The obligation of the Corporation to sell the Purchased Securities to you is
subject to, among other things, the conditions that:

 

(a)                                 you having executed and returned all
documents required by the Securities Laws and the policies of the Exchanges for
delivery on your behalf, including the forms set out in Schedule A and Schedule
B attached hereto, as applicable, to the Corporation, as the sale of the
Purchased Securities by the Corporation to you will not be qualified by a
prospectus;

 

(b)                                 the representations and warranties made by
you on your own behalf or, if applicable, on behalf of the Disclosed Purchaser
(including representations and warranties made in any Schedule attached hereto,
as applicable) being true and correct when made and true and correct on the
Closing Date with the same force and effect as if they had been made on and as
of such date;

 

(c)                                  all covenants, agreements and conditions
contained in this Agreement to be performed by you or, if applicable, the
Disclosed Purchaser on or prior to the Closing Date having been performed or
complied with in all material respects;

 

(d)                                 the Corporation having received conditional
acceptance of the Offering and conditional approval for the listing of the
Purchased Securities from the Exchanges; and

 

3

--------------------------------------------------------------------------------


 

(e)                                  all other necessary regulatory approvals
having been obtained prior to the Closing Date.

 

By returning this Agreement you consent on your own behalf or, if applicable, on
behalf of the Disclosed Purchaser, to the filing by the Corporation of all
documents and personal information concerning you or, if applicable, the
Disclosed Purchaser, provided in this Agreement required by the Securities Laws
and the policies of the Exchanges.

 

If you are not subscribing for the Purchased Securities for your own account,
each Disclosed Purchaser for whom you are contracting hereunder must be
purchasing the Purchased Securities as principal, for such Disclosed Purchaser’s
own account, and (unless you are an authorized agent with power to sign on
behalf of the beneficial purchaser) must execute all documents required by the
Securities Laws of the Offering Jurisdictions and the policies of the Exchanges
with respect to the Purchased Securities being acquired by such Disclosed
Purchaser as principal.  If you are signing this Agreement as agent or pursuant
to a power of attorney for the Subscriber, you represent and warrant that you
have authority to bind the Subscriber.

 

You agree, and you agree to cause any Disclosed Purchaser for whom you are
contracting hereunder, to comply with all Securities Laws and with the policies
of the Exchanges concerning the purchase of, the holding of, and the resale
restrictions applicable to, the Purchased Securities.

 

You acknowledge on your own behalf or, if applicable, on behalf of the Disclosed
Purchaser, that the Corporation has the right to close the subscription books at
any time without notice and to accept or reject any subscription in its sole
discretion.

 

3.                                      The Purchased Securities

 

The Purchased Securities will be issued and registered in the name of the
Subscriber or its nominee in accordance with the instructions provided by the
Subscriber on page ii of this Agreement.

 

The issue of the Purchased Securities will not restrict or prevent the
Corporation from obtaining any other financing, or from issuing additional
securities, options, warrants or rights.

 

4.                                      The Closing

 

Subject to receipt of all completed documentation in accordance with section 2,
the Closing of the purchase and sale of the Offered Securities will take place
at the offices of McCarthy Tetrault LLP, counsel to the Corporation, Suite 1300,
777 Dunsmuir Street, Vancouver, British Columbia V7Y 1K2, at 10:00 a.m.
(Vancouver time) on the Closing Date, or at such other place and time as the
Corporation may determine.  Certificates representing the Purchased Securities
will be available for delivery to you against payment to the Corporation of the
amount of the Purchase Price for the Purchased Securities in freely transferable
Canadian funds.

 

The Subscriber acknowledges that the Offering may be completed at one or more
partial closings in the discretion of the Corporation and that the Closing as
contemplated in this Agreement may be effected at one or more of such partial
closings.

 

Upon completion of the Closing, the Corporation is irrevocably entitled to the
Purchase Price for the Purchased Securities, subject to the rights of the
Subscriber under this Agreement and any applicable laws.

 

5.                                      Representations and Warranties of the
Subscriber

 

The sale of the Purchased Securities by the Corporation to the Subscriber is
conditional upon such sale being exempt from the requirements as to the filing
of a prospectus or registration statement and as to the preparation of an
offering memorandum or similar document contained in any statute, regulation,
instrument, rule or policy applicable to the sale of the Purchased Securities or
upon the issue of such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus or registration
statement or delivering an offering memorandum or similar document.

 

4

--------------------------------------------------------------------------------


 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledge, represent, warrant, covenant and
certify to and with the Corporation that, as at the date given above and at the
Closing Date:

 

(a)                                 the Corporation has advised you that the
Corporation is relying on exemptions from the requirements under the Securities
Laws to provide you with a prospectus or registration statement and no
prospectus or registration statement has been filed by the Corporation with any
of the Commissions in connection with the issuance of the Purchased Securities,
and as a consequence:

 

(i)                                     you are restricted from using most of
the civil remedies available under the Securities Laws and certain protections,
rights and remedies provided by the Securities Laws, including statutory rights
of rescission or damages, will not be available to you;

 

(ii)                                  you may not receive information that would
otherwise be required to be provided to you under the Securities Laws; and

 

(iii)                               the Corporation is relieved from certain
obligations that would otherwise apply under the Securities Laws;

 

(b)                                 you are resident in the jurisdiction set out
under “Subscriber’s Residential or Head Office Address” on the first page of
this Agreement or under “Disclosed Purchaser’s Residential or Head Office
Address” on the second page of this Agreement (if applicable), which address is
your residence or principal place of business, and such address was not obtained
or used solely for the purpose of acquiring the Purchased Securities;

 

(c)                                  you are:

 

(i)                                     purchasing the Purchased Securities as
principal for your own account or, in the case section 5(d)(i) below applies,
are deemed under the applicable Securities Laws to be purchasing as principal,
and not for the benefit of any other person; or

 

(ii)                                  purchasing the Purchased Securities as
agent for the Disclosed Purchaser and the Disclosed Purchaser for whom you may
be acting is purchasing the Purchased Securities as principal for its own
account and not for the benefit of any other person;

 

(d)                                 if you are resident in any province or
territory in Canada you:

 

(i)                                     are an Accredited Investor, by virtue of
the fact that you fall within one or more of the sub-paragraphs of the
definition of Accredited Investor set out in the Accredited Investor Certificate
attached as Appendix I to Schedule A , you confirm the truth and accuracy of all
statements in such schedule as of the date of this Agreement and the Closing
Date, and you were not created or used solely to purchase securities as an
Accredited Investor as described in paragraph (m) of the definition of
Accredited Investor set out in Schedule A; or

 

(ii)                                  are purchasing sufficient Offered
Securities so that the aggregate acquisition cost of the Purchased Securities is
not less than $150,000 and, if you are not an individual, you were not created
solely to purchase or hold securities in reliance on section 2.10 of National
Instrument 45-106;

 

(e)                                  if you are a portfolio manager resident
outside of Canada and you are not purchasing sufficient Offered Securities so
that the aggregate acquisition cost of the Purchased Securities is $150,000, you
have completed an Accredited Investor Certificate, attached as Appendix I to
Schedule A hereto and you confirm the truth and accuracy of all statements in
such schedule as of the date of this Agreement and the Closing Date;

 

5

--------------------------------------------------------------------------------


 

(f)                                   if you are not an individual, you
pre-existed the offering of the Offered Securities and you have a bona fide
business purpose other than the investment in the Offered Securities and you
were not created, formed or established solely or primarily to acquire Offered
Securities, or permit purchases of securities without a prospectus, in reliance
on an exemption from the prospectus requirements of applicable Securities Laws;

 

(g)                                  unless you are a U.S. Purchaser and have
completed and delivered the U.S. Accredited Investor Certificate attached as
Schedule B hereto (in which case you have properly completed, executed and
delivered to the Corporation such U.S. Accredited Investor Certificate and make
the representations, warranties and covenants therein and you confirm the truth
and accuracy of all statements in such U.S. Accredited Investor Certificate as
of the date of this Agreement and the Closing Date), you acknowledge and agree
that:

 

(i)                                     unless you are excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(vi) of Regulation S or a
person holding accounts excluded from the definition of U.S. Person pursuant to
Rule 902(k)(2)(i) of Regulation S, solely in your capacity as holder of such
accounts, the Offered Securities were not offered to you, or any beneficial
purchaser for whom you are acting, in the United States;

 

(ii)                                  unless you are excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(vi) of Regulation S or a
person holding accounts excluded from the definition of U.S. Person pursuant to
Rule 902(k)(2)(i) of Regulation S, solely in your capacity as holder of such
accounts, the order to purchase the Purchased Securities was made outside the
United States and this Agreement was delivered to, executed and delivered by,
you (or your authorized signatory) outside the United States;

 

(iii)                               you are not, and will not be, purchasing the
Purchased Securities for the account or benefit of, a U.S. Person or a person in
the United States;

 

(iv)                              the current structure of this transaction and
all transactions and activities contemplated hereunder is not a scheme to avoid
the registration requirements of the 1933 Act;

 

(v)                                 you, and any beneficial purchaser for whom
you are acting, have no intention to distribute either directly or indirectly
any of the Purchased Securities in the United States or to, or for the account
or benefit of, a U.S. Person or person in the United States, except in
compliance with the 1933 Act, any applicable securities laws of any state of the
United States and applicable Securities Laws;

 

(vi)                              you, and any beneficial purchaser for whom you
are acting, have not purchased the Purchased Securities as a result of any form
of Directed Selling Efforts;

 

(vii)                           you, and any beneficial purchaser for whom you
are acting, understand that the Purchased Securities have not been registered
under the 1933 Act or the applicable securities laws of any state of the United
States, the Purchased Securities may not be offered or sold, directly or
indirectly, in the United States except pursuant to registration under the 1933
Act and the applicable securities laws of any state of the United States or
pursuant to applicable exemptions from such registration requirements, and the
Corporation has no obligation or present intention of filing a registration
statement under the 1933 Act in respect of any of the Purchased Securities; and

 

(viii)                        hedging transactions involving the Purchased
Securities may not be conducted unless in compliance with the 1933 Act.

 

6

--------------------------------------------------------------------------------


 

(h)                                 you understand and acknowledge that the
Corporation is not obligated to remain a “foreign issuer” as defined in Rule 902
under the 1933 Act;

 

(i)                                     if you are resident outside of Canada
and the United States, you:

 

(i)                                     are knowledgeable of, or have been
independently advised as to the applicable securities laws of the securities
regulatory authorities (the “Authorities”) having application in the
jurisdiction in which you are resident (the “International Jurisdiction”) which
would apply to the acquisition of the Purchased Securities, if any;

 

(ii)                                  are purchasing the Purchased Securities
pursuant to exemptions from the prospectus and registration requirements under
the applicable securities laws of the Authorities in the International
Jurisdiction or, if such is not applicable, you are permitted to purchase the
Purchased Securities under the applicable securities laws of the Authorities in
the International Jurisdiction without the need to rely on any exemption;

 

(iii)                               confirm that the subscription by the
Subscriber does not contravene any applicable securities laws of the Authorities
in the International Jurisdiction and does not require the Corporation to make
any filings or seek any approvals of any nature whatsoever from any Authority of
any kind whatsoever in the International Jurisdiction in connection with the
issue and sale or resale of the Purchased Securities; and

 

(iv)                              confirm that the purchase of the Purchased
Securities by you does not trigger:

 

(A)                               an obligation by the Corporation or any other
Person to prepare and file a registration statement, prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction; or

 

(B)                               continuous disclosure reporting obligations of
the Corporation in the International Jurisdiction; and

 

you will, if requested by the Corporation, comply with such other requirements
as the Corporation may reasonably require;

 

(j)                                    no agency, stock exchange or governmental
agency, securities commission or similar regulatory authority or other entity
has reviewed or passed on or made any finding or determination as to the merits
of or made any recommendation or endorsement with respect to the Purchased
Securities;

 

(k)                                 if you are not a resident of the Province of
British Columbia, you certify to the Corporation that you are not a resident of
British Columbia and acknowledge that:

 

(i)                                     no securities commission or similar
regulatory authority has reviewed or passed on or passed on the merits of the
Purchased Securities;

 

(ii)                                  there is no government or other insurance
covering the Purchased Securities;

 

(iii)          there are risks associated with the purchase of the Purchased
Securities and you are aware of the risks and other characteristics of the
Purchased Securities;

 

(iv)                              there are restrictions on your ability to
resell the Purchased Securities and it is your responsibility to find out what
those restrictions are and to comply with them before selling the Purchased
Securities; and

 

(v)                                 the Corporation has advised you that it is
relying on an exemption from the requirements to provide you with a prospectus
and to sell securities through a person registered to sell

 

7

--------------------------------------------------------------------------------


 

securities under the Securities Act (British Columbia) and, as a consequence of
acquiring securities pursuant to this exemption, certain protections, rights and
remedies provided by the Securities Act (British Columbia), including statutory
rights of rescission or damages, will not be available to you;

 

(l)                                     you acknowledge and consent to the fact
that the Corporation is collecting personal information (as that term is defined
under applicable privacy legislation, including, without limitation, the
Personal Information Protection and Electronic Documents Act (Canada) and any
other applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time) of the Subscriber and Disclosed
Purchaser, if any, for the purpose of completing this Agreement.  You
acknowledge and consent to the Corporation retaining such personal information
for as long as permitted or required by law or business practices; you agree and
acknowledge that the Corporation may use and disclose such personal information:
(i) for internal use with respect to managing the relationships between and
contractual obligations of the Corporation and the Subscriber and Disclosed
Purchaser, if any; (ii) for use and disclosure for income tax-related purposes,
including, without limitation, where required by law, disclosure to CRA;
(iii) disclosure to professional advisers of the Corporation; (iv) disclosure to
securities regulatory authorities and other regulatory bodies with jurisdiction
with respect to reports of trade or similar regulatory filings; (v) disclosure
to a governmental or other authority to which the disclosure is required by
court order or subpoena compelling such disclosure and where there is no
reasonable alternative to such disclosure; (vi) disclosure to any person where
such disclosure is necessary for legitimate business reasons and is made with
your prior written consent; (vii) disclosure to a court determining the rights
of the parties under this Agreement; and (viii) for use and disclosure as
otherwise required or permitted by law; in addition, you further acknowledge and
consent to the fact that the Corporation may be required to provide any one or
more of the Canadian securities regulators, stock exchanges, the Investment
Industry Regulatory Organization of Canada, other regulatory agencies or the
Corporation’s registrar and transfer agent with any personal information
provided by the Subscriber and Disclosed Purchaser, if any, in this Agreement,
and may make any other filings of such personal information as the Corporation’s
counsel deems appropriate, and you acknowledge receipt of notification of the
disclosure of Personal Information by the Corporation to the Exchanges and the
Subscriber and Disclosed Purchaser, if any, hereby consent to and authorize the
foregoing use and disclosure of such Personal Information and agree to provide,
on request, all particulars required by the Corporation in order to comply with
the foregoing;

 

(m)                             you further acknowledge and expressly consent
to:

 

(i)                                     the disclosure of Personal Information
by the Corporation to the Exchanges and other applicable regulatory authorities,
as required; and

 

(ii)                                  the collection, use and disclosure of
Personal Information by the Exchanges for such purposes as may be identified by
the Exchanges from time to time.

 

For the purposes of this subsection 5(l) “Personal Information” means any
information about the Subscriber and, if applicable, any beneficial purchaser
for whom the Subscriber is contracting hereunder;

 

(n)                                 if you are a resident of Ontario you
authorize the indirect collection of personal information by the Ontario
Securities Commission and confirm that you have been notified by the
Corporation:

 

(i)                                     that the Corporation will be delivering
the Personal Information to the Ontario Securities Commission;

 

(ii)           that such Personal Information is being collected indirectly by
the Ontario Securities Commission under the authority granted to it in
applicable Securities Laws;

 

8

--------------------------------------------------------------------------------


 

(iii)                               that such Personal Information is being
collected for the purpose of the administration and enforcement of applicable
Securities Laws; and

 

(iv)                              that the title, business address and business
telephone number of the public official in the Province of Ontario, who can
answer questions about the Ontario Securities Commission’s indirect collection
of the Personal Information is as follows:

 

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario M5H 2S8
Telephone:  (416) 593-3684

 

(o)                                 the funds representing the aggregate
Purchase Price in respect of the Purchased Securities which will be advanced by
the Subscriber to the Corporation hereunder will not represent proceeds of crime
for the purpose of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (the “PCMLTF Act”) or the United States Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (the “PATRIOT Act”) and you acknowledge that the
Corporation may in the future be required by law to disclose the Subscriber’s or
Disclosed Purchaser’s name and other information relating to this Agreement and
the Subscriber’s subscription hereunder, on a confidential basis, pursuant to
the PCMLTF Act or PATRIOT Act; to the best of your knowledge, none of the
subscription funds to be provided hereunder (i) have been or will be obtained or
derived, directly or indirectly, from or related to any activity that is deemed
illegal under the laws of Canada or the United States or any other jurisdiction,
or (ii) are being tendered on behalf of a person or entity who has not been
identified to you.  You shall promptly notify the Corporation if you discover
that any such representation ceases to be true, and shall provide the
Corporation with appropriate information in connection therewith;

 

(p)                                 you have been advised to consult your own
legal advisors with respect to the applicable hold periods imposed in respect of
the Purchased Securities by the applicable Securities Laws and confirm that no
representation by the Corporation has been made respecting the hold periods
applicable to the Purchased Securities and you are solely responsible (and the
Corporation is not responsible) for compliance with the applicable resale
restrictions;

 

(q)                                 no person has made to you any written or
oral representations:

 

(i)                                     that any Person will resell or
repurchase any of the Purchased Securities;

 

(ii)                                  that any Person will refund the Purchase
Price of any Purchased Security;

 

(iii)                               as to the future price or value of any of
the Purchased Securities; or

 

(iv)                              other than as set forth in this Agreement,
that any of the Purchased Securities will be listed and posted for trading on a
stock exchange or that application has been made to list and post any of the
Purchased Securities for trading on a stock exchange;

 

(r)                                    you acknowledge that you have not
received an offering memorandum, prospectus or other disclosure document in
respect of the Purchased Securities or the Corporation describing the business
and affairs of the Corporation in order to assist you in making an investment
decision in respect of the Purchased Securities, that you have had access to the
Corporation’s public filings on the Internet at www.sedar.com and www.sec.gov
and that you have not become aware of any advertisement in printed media of
general and regular paid circulation, radio or television with respect to the
distribution of the Purchased Securities;

 

9

--------------------------------------------------------------------------------


 

(s)                                   you have no knowledge of a “material fact”
or “material change” (as those terms are defined in the Securities Laws) in the
affairs of the Corporation that has not been generally disclosed to the public;

 

(t)                                    your decision to tender this offer and
purchase the Purchased Securities has not been made as a result of any
non-public oral or written representation as to fact made by or on behalf of the
Corporation or any other Person and is based entirely upon the representations,
warranties and covenants of the Corporation provided to the Subscriber in this
Agreement and on currently available public information concerning the
Corporation;

 

(u)                                 the offer made by this subscription is
irrevocable and requires acceptance by the Corporation and the acceptance or
approval of the Exchanges;

 

(v)                                 the acceptance of this subscription offer
will be conditional upon the sale of the Purchased Securities to you being
exempt from the prospectus and registration requirements under applicable
Securities Laws;

 

(w)                               if you are:

 

(i)                                     a corporation, you are duly incorporated
and are validly subsisting under the laws of your jurisdiction of incorporation
and have all requisite legal and corporate power and authority to execute and
deliver this Agreement, to subscribe for the Purchased Securities as
contemplated herein and to carry out and perform your covenants and obligations
under the terms of this Agreement and the entering into of this Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of any law applicable to, or the constating documents
of, you or any agreement, written or oral, to which you may be a party or by
which you are or may be bound;

 

(ii)                                  a partnership, syndicate or other form of
unincorporated organization, you have the necessary legal capacity and authority
to execute and deliver this Agreement and to observe and perform your covenants
and obligations hereunder and have obtained all necessary approvals in respect
thereof; or

 

(iii)                               an individual, you are of full age of
majority and have the legal capacity and competence to enter into and to execute
this Agreement and to observe and perform your covenants and obligations
hereunder;

 

(x)                                 this Agreement has been duly executed and
delivered by you and constitutes a legal, valid and binding obligation of you
enforceable against you;

 

(y)                                 if required by applicable Securities Laws,
policy or order or by any Regulatory Authority, you will execute, deliver, file
and otherwise assist the Corporation in filing, such reports, undertakings and
other documents with respect to the issue of the Purchased Securities as may be
required;

 

(z)                                  the Purchased Securities are highly
speculative in nature and you have such sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of this investment and you are able to bear the economic risk of loss of
this investment;

 

(aa)                          this subscription is not enforceable by you unless
it has been accepted by the Corporation and you waive any requirement on the
Corporation’s behalf to immediately communicate its acceptance of this
subscription to you;

 

(bb)                          in connection with your subscription, you have not
relied upon the Corporation for investment, legal or tax advice, or other
professional advice, and have in all cases sought or elected not to seek

 

10

--------------------------------------------------------------------------------


 

the advice of your own personal investment advisers, legal counsel and tax
advisers and you are able, without impairing your financial condition, to bear
the economic risk of, and withstand a complete loss of, the investment and you
can otherwise be reasonably assumed to have the capacity to protect your own
interest in connection with your investment;

 

(cc)                            all costs and expenses incurred by you
(including any fees and disbursements of any special counsel or other advisors
retained by you) relating to the purchase of the Purchased Securities shall be
borne by you;

 

(dd)                          you are at arm’s length with the Corporation
within the meaning of the Securities Laws and the policies of the Exchanges;

 

(ee)                            you are not a “control person” of the
Corporation as defined in the Securities Act (British Columbia), will not become
a “control person” by virtue of the purchase of any of the Purchased Securities
and do not intend to act in concert with any other person to form a control
group of the Corporation;

 

(ff)                              you acknowledge that legal counsel retained by
the Corporation is acting as counsel to the Corporation and not as counsel to
you and you may not rely upon such counsel in any respect;

 

(gg)                            this Agreement has been duly executed and
delivered and, when accepted by the Corporation, will constitute your legal,
valid and binding obligation enforceable against you in accordance with the
terms hereof or, if you are acting on behalf of a Disclosed Purchaser , will
constitute a legal, valid and binding obligation against such Disclosed
Purchaser in accordance with the terms hereof; and

 

(hh)                          the above representations, warranties, covenants
and acknowledgements in this section will be true and correct both as of the
execution of this subscription and as of the Closing Date.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledges and agrees that the foregoing
representations, warranties and covenants are made by the Subscriber and, if
applicable, the Disclosed Purchaser through the Subscriber acting as its agent,
with the intent that they may be relied upon in determining its eligibility as a
purchaser of the Offered Securities under relevant Securities Laws and the
Subscriber and, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, hereby agrees to indemnify and hold harmless the
Corporation and its representatives, directors, officers, employees, legal
counsel and agents from and against all losses, liability, claims, costs,
expenses and damages (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) from reliance thereon in the event that any of such
representations or warranties are untrue in any material respect.  The
Subscriber and, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, further agrees that by accepting the Purchased Securities,
the Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, shall be representing and warranting that the
foregoing representations and warranties contained herein or in any document
furnished by the Subscriber or, if applicable, the Disclosed Purchaser through
the Subscriber acting as its agent, to the Corporation are true as at the
Closing, with the same force and effect as if they had been made by the
Subscriber as at the Closing and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber or Disclosed
Purchaser (if applicable) of the Purchased Securities.  The Subscriber or, if
applicable, the Disclosed Purchaser through the Subscriber acting as its agent,
undertakes to notify the Corporation immediately of any changes in any
representation, warranty or other information relating to the Subscriber or the
Disclosed Principal (if applicable) set forth herein which takes place prior to
the Closing Date.

 

6.                                      Legends

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledges that the certificates representing
the Purchased Securities will bear the following legends:

 

11

--------------------------------------------------------------------------------


 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE ·, 2012” [the date which is four months and one
day after the Closing Date will be inserted]

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT ‘GOOD DELIVERY’ IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.”

 

provided that subsequent to the date which is four months and one day after the
Closing Date the certificates representing the Purchased Securities may be
exchanged for certificates bearing no such legends.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, also acknowledges that it has been advised to
consult its own independent legal advisor with respect to the applicable resale
restrictions; that it is solely responsible for complying with such
restrictions; that the Corporation is not responsible for ensuring compliance by
the Subscriber or, if applicable, the Disclosed Purchaser, of the applicable
resale restrictions; and that additional restrictions are applicable to resales
of, and additional restrictive legends will be placed upon, Purchased Securities
acquired by U.S. Persons as described in Schedule B.

 

7.                                      Representations and Warranties of the
Corporation

 

The Corporation represents, warrants and covenants that, as of the date given
above and at the Closing:

 

(a)                                 the Corporation is a valid and subsisting
company continued and in good standing under the laws of the Province of British
Columbia;

 

(b)                                 the Corporation is duly registered and
licensed to carry on business in each jurisdiction in which it carries on
business or owns property where required under the laws of that jurisdiction;

 

(c)                                  all annual information forms, financial
statements, information circulars, press releases, material change reports and
other documents filed by or on behalf of the Corporation within the past 12
months with the Exchanges and any of the Commissions (the “Disclosure Record”)
were true and correct in all material respects and did not contain any
misrepresentation (as defined in the Securities Act (British Columbia)) as at
the respective dates of such filings;

 

(d)                                 except as qualified by the disclosure in the
Disclosure Record, the Corporation is the beneficial owner of the properties,
business and assets or the interests in the properties, business or assets
referred to in the Disclosure Record as being beneficially owned by the
Corporation;

 

(e)                                  the financial statements of the Corporation
contained in the Disclosure Record, filed with any of the Commissions have all
been prepared in accordance with Canadian generally accepted accounting
principles, accurately reflect the financial position and all known material
liabilities (accrued, absolute, contingent or otherwise) of the Corporation in
all material respects as of the dates thereof;

 

(f)                                   subject to the representations and
warranties of the Subscriber herein contained being accurate and truthful in all
material respects and the Subscriber fulfilling all of its covenants and
obligations herein contained, the Corporation has complied and will comply fully
with the requirements of all applicable corporate and securities laws and
administrative policies and directions, including, without limitation, the
Securities Laws and the Business Corporations Act (British Columbia) in relation
to the issue and trading of its securities and in all matters relating to the
private placement of the Offered Securities;

 

12

--------------------------------------------------------------------------------


 

(g)                                  there is not presently any material change,
as defined in the Securities Laws, relating to the Corporation or change in any
material fact, as defined in the Securities Laws, relating to any of the
Purchased Securities, which has not been fully disclosed in accordance with the
requirements of the Securities Laws and the policies of the Exchange;

 

(h)                                 the issue and sale of the Offered Securities
by the Corporation does not and will not conflict with, and does not and will
not result in a material breach of, any of the terms of the Corporation’s
constating documents or any agreement or instrument to which the Corporation is
a party or by which it is bound;

 

(i)                                     the Corporation is not a party to any
actions, suits or proceedings which could materially affect its business or
financial condition, and to the best of the Corporation’s knowledge, no such
actions, suits or proceedings are contemplated or have been threatened;

 

(j)                                    there are no judgments against the
Corporation which are unsatisfied, nor is the Corporation subject to any consent
decrees or injunctions;

 

(k)                                 this Agreement has been or will be at the
Closing Date duly authorized by all necessary corporate action on the part of
the Corporation, and the Corporation has full corporate power and authority to
undertake the Offering;

 

(l)                                     to the Corporation’s knowledge, it is
not in material default of any of the requirements of the Securities Laws or any
of the administrative policies or notices of the Exchange;

 

(m)                             to the Corporation’s knowledge, no order ceasing
or suspending trading in securities of the Corporation nor prohibiting the sale
of such securities has been issued to and is outstanding against the Corporation
or its directors, officers or promoters; and

 

(n)                                 except for as provided in the Disclosure
Record, no person has any right, agreement or option, present or future,
contingent or absolute, or any right capable of becoming such a right, agreement
or option, for the issue or allotment of any unissued shares in the capital of
the Corporation, or any other security convertible into or exchangeable for any
such shares, or to require the Corporation to purchase, redeem or otherwise
acquire any of the issued and outstanding shares in its capital.

 

8.                                     Finder’s Fee

 

(a)                                 The Subscriber and, if applicable, the
Disclosed Purchaser through the Subscriber acting as its agent, understands and
acknowledges that upon Closing of the Offering, the Corporation may pay to one
or more finders a finder’s fee, payable in cash or through the issuance of
securities of the Corporation or a combination thereof, in connection with
proceeds received by the Corporation from the sale of Offered Securities to
Subscribers, other than any insiders, introduced to the Corporation by the
finders.  All payments and issuances of securities to any finders are subject to
Exchange acceptance.

 

9.                                      General

 

(a)                                 Headings:  The division of this Agreement
into articles and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.  The terms “this Agreement,” “hereof,” “hereunder”, “herein” and
similar expressions refer to this Agreement and not to any particular article,
section or other portion hereof and include any agreement supplemental thereto
and any exhibits attached hereto.  Unless something in the subject matter or
context is inconsistent therewith, reference herein to articles, sections and
paragraphs are to articles, sections, subsections and paragraphs of this
Agreement.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Number and Gender:  Words importing the
singular number only shall include the plural and vice versa, words importing
the masculine gender shall include the feminine gender and neuter and vice
versa.

 

(c)                                  Severability:  If one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality or
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.  Each of the provisions of this Agreement is hereby declared
to be separate and distinct.

 

(d)                                 Notices:  All notices or other
communications to be given hereunder shall be delivered by hand or by
telecopier, and if delivered by hand, shall be deemed to have been given on the
date of delivery or, if sent by telecopier, on the date of transmission if sent
before 5:00 p.m. and such day is a Business Day or, if not, on the first
Business Day following the date of transmission.

 

14

--------------------------------------------------------------------------------


 

Notices to the Corporation shall be addressed to:

 

International Tower Hill Mines Ltd. Ltd.
Suite 2300, 1177 West Hastings Street
Vancouver, British Columbia
V6E 2K3

 

Attention:                                         Vice-President
Fax Number:                        (604) 408-7499

 

Notices to the Subscriber shall be addressed to the address of the Subscriber
set out on the execution page hereof.

 

Either the Corporation or the Subscriber may change its address for service
aforesaid by notice in writing to the other party hereto specifying its new
address for service hereunder.

 

(e)                                  Further Assurances:  Each party hereto
shall from time to time at the request of the other party hereto do such further
acts and execute and deliver such further instruments, deeds and documents as
shall be reasonably required in order to fully perform and carry out the
provisions of this Agreement.  The parties hereto agree to act honestly and in
good faith in the performance of their respective obligations hereunder.

 

(f)                                   Successors and Assigns:  Except as
otherwise provided, this Agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

 

(g)                                  Notification of Changes:  The parties
hereby covenant and agree to notify the other party upon the occurrence of any
event prior to the Closing which would cause any party’s representations,
warranties or covenants contained in this Agreement to be false or incorrect in
any material respect.

 

(h)                                 Assignment:  This Agreement is not
assignable or transferable by the parties hereto without the express written
consent of the other party to this Agreement.

 

(i)                                     Entire Agreement:  The terms of this
Agreement express and constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and no implied term or liability of
any kind is created or shall arise by reason of anything in this Agreement.

 

(j)                                    Time of Essence:  Time is of the essence
of this Agreement.

 

(k)                                 Amendments:  The provisions of this
Agreement may only be amended with the written consent of all of the parties
hereto.

 

(l)                                     Survival:  Notwithstanding any other
provision of this Agreement, the representations, warranties, covenants and
indemnities of or by the Corporation, the Subscriber and the Disclosed Purchaser
contained herein or in any certificate, document or instrument delivered
pursuant hereto shall survive the completion of the transactions contemplated by
this Agreement.

 

(m)                             Governing Law and Venue:  The contract arising
out of this Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein, governing contracts made and to be performed wholly therein, and
without reference to its principles governing the choice or conflict of laws. 
The parties hereto irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of British Columbia, sitting in the City of
Vancouver, with respect to any dispute related to or arising from this
Agreement.

 

15

--------------------------------------------------------------------------------


 

(n)                                 Counterparts:  This Agreement may be
executed in two or more counterparts which when taken together shall constitute
one and the same agreement.  Delivery of counterparts may be effected by
facsimile transmission thereof.

 

(o)                                 Facsimile Copies:  The Corporation shall be
entitled to rely on a facsimile copy of an executed subscription agreement and
acceptance by the Corporation of such facsimile subscription shall be legally
effective to create a valid and binding agreement between the Subscriber and the
Corporation in accordance with the terms thereof.  If less than a complete copy
of this Agreement is delivered to the Corporation at Closing, the Corporation
and its advisors are entitled to assume that the Subscriber accepts and agrees
to all of the terms and conditions of the pages not delivered at Closing
unaltered.

 

(p)                                 Regulatory Acceptance/Approval:  Without
limitation, this Agreement and the transactions contemplated hereby are
conditional upon receipt by the Corporation of the conditional
acceptance/approval from the Exchanges to list the Purchased Securities.

 

If the foregoing is in accordance with your understanding, please sign and
return this Agreement together with the other required documents signifying your
agreement to purchase the Purchased Securities.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CANADIAN EXEMPTION CERTIFICATE

 

Capitalized terms used in this Schedule A and defined in the Agreement to which
this Schedule A is attached have the meaning defined in the Agreement unless
otherwise defined herein.

 

In connection with the purchase by the Subscriber of the Purchased Securities,
the Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, hereby represents, warrants, covenants and certifies that:

 

1.                                      the Subscriber or, if applicable, the
Disclosed Purchaser (please check the appropriate line):

 

(a)                                 Accredited Investor Exemption: 
                  is an “accredited investor” within the meaning of National
Instrument 45-106 entitled “Prospectus and Registration Exemptions” (“NI
45-106”) by virtue of the fact that the Subscriber or Disclosed Purchaser, as
the case may be, falls within one or more of the subparagraphs of the definition
of “accredited investor” set out in Appendix I to this Schedule A (YOU MUST ALSO
COMPLETE APPENDIX A ATTACHED TO THIS CERTIFICATE); or

 

(b)                                 $150,000 Exemption:                     is
purchasing sufficient Purchased Securities such that the aggregate acquisition
cost of the Purchased Securities is not less than $150,000 and if the Subscriber
or, if applicable, the Disclosed Purchaser, is not an individual, it was not
created or used solely to purchase or hold securities in reliance on the
exemptions from the dealer registration requirement or the prospectus
requirement contained in Section 2.10 of NI 45-106;

 

2.                                      the above representations, warranties
and covenants will be true and correct both as of the execution of this
certificate and as of the closing time of the purchase and sale of the Purchased
Securities and will survive the completion of the issue of the Purchased
Securities; and

 

3.                                      the foregoing representations,
warranties and covenants are made by the Subscriber or, if applicable, the
Disclosed Purchaser through the Subscriber acting as its agent, with the intent
that they be relied upon in determining the suitability of the Subscriber or
Disclosed Purchaser as a purchaser of the Purchased Securities and the
Subscriber undertakes to immediately notify the Corporation of any change in any
statement or other information relating to the Subscriber or, if applicable, the
Disclosed Purchaser, set forth herein which takes place prior to the closing
time of the purchase and sale of the Purchased Securities.

 

The Subscriber has executed this certificate as of the          day of
                            , 2012.

 

If a trust, partnership or other entity:

 

If an individual:

 

 

 

 

 

 

Name of Entity

 

Signature

 

 

 

 

 

 

Type of Entity

 

Name of Individual

 

 

 

 

 

 

Signature of Person Signing

 

 

 

 

 

 

 

 

Title of Person Signing

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX I TO SCHEDULE A

 

ACCREDITED INVESTOR CERTIFICATE

 

TO:                         INTERNATIONAL TOWER HILL MINES LTD.

 

Capitalized terms used in this Appendix I to Schedule A and defined in the
Agreement to which this Appendix I to Schedule A is attached have the meaning
defined in the Agreement unless otherwise defined herein.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, hereby represents, warrants and certifies to
the Corporation that the undersigned, or, if applicable, the Disclosed
Purchaser,  is an “Accredited Investor” as defined in subsection 1.1 of National
Instrument 45-106.  The undersigned has indicated below the categories which the
undersigned, or, if applicable, the Disclosed Purchaser, satisfies in order to
qualify as an “Accredited Investor”.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, understands that the Corporation and its
counsel are relying upon this information in determining to sell securities to
the undersigned or, if applicable, the Disclosed Purchaser, in a manner exempt
from the prospectus and registration requirements of applicable securities laws.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, represents, warrants and certifies that it, he
or she is: [initial or place a checkmark above the line to the left of each
applicable item]

 

o

(a)

 

a Canadian financial institution, or an authorized foreign bank named in
Schedule III of the Bank Act (Canada);

 

 

 

 

o

(b)

 

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 

 

 

 

o

(c)

 

a subsidiary of any person referred to in paragraphs (a) to (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 

 

 

 

o

(d)

 

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 

 

 

 

o

(e)

 

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

 

 

 

 

o

(f)

 

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

 

 

 

 

o

(g)

 

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

 

 

 

o

(h)

 

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 

 

 

 

o

(i)

 

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

--------------------------------------------------------------------------------


 

o

(j)

 

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

 

 

 

 

o

(k)

 

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 

 

 

 

o

(l)

 

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

 

 

 

 

o

(m)

 

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

 

 

 

 

o

(n)

 

an investment fund that distributes or has distributed its securities only to:

 

 

 

 

 

 

 

(i)            a person that is or was an accredited investor at the time of the
distribution,

 

 

 

 

 

 

 

(ii)           a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 Minimum amount investment and 2.19
Additional investment in investment funds of NI 45-106; or

 

 

 

 

 

 

 

(iii)          a person described in paragraph (i) or (ii) that acquires or
acquired securities under section 2.18 Investment fund reinvestment of
NI 45-106;

 

 

 

 

o

(o)

 

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

 

 

 

o

(p)

 

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully-managed account managed by the trust company or trust
corporation, as the case may be;

 

 

 

 

o

(q)

 

a person acting on behalf of a fully-managed account managed by that person, if
that person:

 

 

 

 

 

 

 

(i)                                     is registered or authorized to carry on
business as an adviser or the equivalent under the securities legislation of a
jurisdiction of Canada or a foreign jurisdiction; and

 

 

 

 

 

 

 

(ii)                                  in Ontario, is purchasing a security that
is not a security of an investment fund;

 

 

 

 

o

(r)

 

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 

 

 

 

o

(s)

 

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (d) or paragraph (i) in form and
function;

 

 

 

 

o

(t)

 

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 

 

 

 

o

(u)

 

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

 

2

--------------------------------------------------------------------------------


 

o

(v)

 

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

 

The Subscriber has executed this Certificate as of the              day of
                        , 2012.

 

If a trust, partnership or other entity:

 

If an individual:

 

 

 

 

 

 

Name of Entity

 

Signature

 

 

 

 

 

 

Type of Entity

 

Name of Individual

 

 

 

 

 

 

Signature of Person Signing

 

 

 

 

 

 

 

 

Title of Person Signing

 

 

 

As used in this Certificate, the following terms have the following meanings:

 

An issuer is an “affiliate” of another issuer if:

 

(a)                                 one of them is the subsidiary of the other,
or

 

(b)                                 each of them is controlled by the same
person;

 

“Canadian financial institution” means:

 

(a)                                 an association governed by the Cooperative
Credit Associations Act (Canada) or a central cooperative credit society for
which an order has been made under section 473(1) of that Act; or

 

(b)           a bank, loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative, or league that, in each case, is authorized by an
enactment of Canada or a jurisdiction of Canada to carry on business in Canada
or a jurisdiction of Canada;

 

“control person” has the meaning ascribed to that term in securities legislation
except in Ontario, Québec and Nova Scotia where “control person” means any
person that holds or is one of a combination of persons that holds:

 

(a)                                 a sufficient number of any of the securities
of an issuer so as to affect materially the control of the issuer, or

 

(b)                                 more than 20% of the outstanding voting
securities of an issuer except where there is evidence showing that the holding
of those securities does not affect materially the control of the issuer;

 

3

--------------------------------------------------------------------------------


 

“eligibility advisor” means:

 

(a)                                 a person that is registered as an investment
dealer or in an equivalent category of registration under the securities
legislation of the jurisdiction of a purchaser and authorized to give advice
with respect to the type of security being distributed; and

 

(b)                                 in Saskatchewan or Manitoba, also means a
lawyer who is a practicing member in good standing with a law society of a
jurisdiction of Canada or a public accountant who is a member in good standing
of an institute or association of chartered accountants, certified general
accountants or certified management accountants in a jurisdiction of Canada
provided that the lawyer or public accountant must not:

 

(i)            have a professional business or personal relationship with the
issuer, or any of its directors, executive officers, founders or control
persons, and

 

(ii)           have acted for or been retained personally or otherwise as an
employee, executive officer, director, associate or partner of a person that has
acted for or been retained by the issuer or any of its directors, executive
officers, founders or control persons within the previous 12 months;

 

“financial assets” means cash, securities, or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

“investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund;

 

“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;

 

“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situated;

 

“non-redeemable investment fund” has the same meaning as in National
Instrument 81-106 Investment Fund Continuous Disclosure and means an issuer:

 

(a)                                 whose primary purpose is to invest money
provided by its securityholders;

 

(b)                                 that does not invest;

 

(i)            for the purpose of exercising or seeking to exercise control of
an issuer, other than an issuer that is a mutual fund or a non-redeemable
investment fund; or

 

(ii)           for the purpose of being actively involved in the management of
any issuer in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund; and

 

(c)                                  that is not a mutual fund;

 

“person” includes an individual, a corporation, a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not; and an individual or other person in that person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;

 

4

--------------------------------------------------------------------------------


 

“regulator” means, for the local jurisdiction, the Executive Director as defined
under securities legislation of the local jurisdiction;

 

“related liabilities” means:

 

(a)                                 liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets; or

 

(b)                                 liabilities that are secured by financial
assets;

 

“securities legislation” means securities legislation as such term is defined in
National Instrument 14-101 Definitions;

 

“spouse” means, an individual who:

 

(a)                                 is married to another individual and is not
living separate and apart within the meaning of the Divorce Act (Canada), from
the other individual;

 

(b)                                 is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender; or

 

(c)                                  in Alberta, is an individual referred to in
paragraph (a) or (b), or is an adult interdependent partner within the meaning
of the Audit Interdependent Relationships Act (Alberta); and

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

Calculation of purchaser’s net assets:  To calculate a purchaser’s net assets
under paragraph (a) of the “Accredited Investor” definition, subtract the
purchaser’s total liabilities from the purchaser’s total assets.  The value
attributed to assets should reasonably reflect their estimated fair value. 
Income tax should be considered a liability if the obligation to pay it is
outstanding at the time of the trade.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

U.S. ACCREDITED INVESTOR CERTIFICATE

 

TO:                                                 INTERNATIONAL TOWER HILL
MINES LTD. (the “Corporation”)

 

 

Capitalized terms used in this Schedule B and defined in the Agreement to which
is Schedule B is attached have the meaning defined in the Agreement unless
otherwise defined herein.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, (the “Subscriber”) represents, warrants and
covenants (which representations, warranties and covenants shall survive the
Closing) to the Corporation (and acknowledges that the Corporation is relying
thereon) that:

 

(a)                                 it understands and agrees that the Purchased
Securities have not been and will not be registered under the 1933 Act, or
applicable securities laws of any state of the United States, and the Purchased
Securities are being offered and sold by the Corporation to the Subscriber in
reliance upon the exemption from the registration requirements of the 1933 Act
set forth in Section 4(2) of the 1933 Act and Rule 506 of Regulation D;

 

(b)                                 it is purchasing the Purchased Securities
for its own account or for the account or benefit of one or more persons for
whom it is exercising sole investment discretion, (a “Beneficial Purchaser”),
for investment purposes only and not with a view to resale or distribution and,
in particular, neither it nor any Beneficial Purchaser for whose account it is
purchasing the Purchased Securities has any intention to distribute either
directly or indirectly any of the Purchased Securities in the United States or
to, or for the account or benefit of a U.S. Person; provided, however, that this
paragraph shall not restrict the Subscriber from selling or otherwise disposing
of any of the Purchased Securities pursuant to registration thereof pursuant to
the 1933 Act and any applicable securities laws of any state of the United
States or under an applicable exemption from such registration requirements;

 

(c)                                  it, and if applicable, each Beneficial
Purchaser for whose account or benefit it is purchasing the Purchased
Securities, is a U.S. Accredited Investor that satisfies one or more of the
categories of U.S. Accredited Investor as indicated below (the Subscriber must
initial “SUB” for the Subscriber, and “BP” for each Beneficial Purchaser, if
any, on the appropriate line(s)):

 

o

Category 1.

 

A bank, as defined in Section 3(a)(2) of the 1933 Act, whether acting in its
individual or fiduciary capacity; or

 

 

 

 

o

Category 2.

 

A savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual or
fiduciary capacity; or

 

 

 

 

o

Category 3.

 

A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or

 

 

 

 

o

Category 4.

 

An insurance company as defined in Section 2(13) of the 1933 Act; or

 

 

 

 

o

Category 5.

 

An investment company registered under the United States Investment Company Act
of 1940; or

 

 

 

 

o

Category 6.

 

A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or

 

--------------------------------------------------------------------------------


 

o

Category 7.

 

A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or

 

 

 

 

o

Category 8.

 

A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or

 

 

 

 

o

Category 9.

 

An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are U.S. accredited investors; or

 

 

 

 

o

Category 10.

 

A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or

 

 

 

 

o

Category 11.

 

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of U.S. $5,000,000; or

 

 

 

 

o

Category 12.

 

Any director or executive officer of the Corporation; or

 

 

 

 

o

Category 13.

 

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds US$1,000,000; provided,
however, that (i) person’s primary residence shall not be included as an asset;
(ii) indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability; or

 

 

 

 

o

Category 14.

 

A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

 

 

 

o

Category 15.

 

A trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;
or

 

 

 

 

o

Category 16.

 

Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;

 

(d)                                 it acknowledges that the Purchased
Securities are “restricted securities”, as such term is defined under Rule 144
of the 1933 Act, and may not be offered, sold, pledged, or otherwise
transferred, directly or indirectly, without prior registration under the 1933
Act and applicable securities laws

 

2

--------------------------------------------------------------------------------


 

of any state of the United States, and it agrees that if it decides to offer,
sell, pledge or otherwise transfer, directly or indirectly, any of the Purchased
Securities absent such registration, it will not offer, sell, pledge or
otherwise transfer, directly or indirectly, any of the Purchased Securities,
directly or indirectly, except:

 

(i)                                     to the Corporation; or

 

(ii)           outside the United States in an “offshore transaction” in
compliance with the requirements of Rule 904 of Regulation S under the 1933 Act,
if available, and in compliance with applicable local laws and regulations; or

 

(iii)                               in compliance with an exemption from
registration under the 1933 Act provided by Rule 144 thereunder, if available,
and in accordance with any applicable securities or “Blue Sky” laws of any state
of the United States; or

 

(iv)                              in a transaction that does not require
registration under the 1933 Act or any applicable securities laws of any state
of the United States;

 

and, in the case of subparagraph (iii) or (iv), it has furnished to the
Corporation an opinion of counsel of recognized standing in form and substance
satisfactory to the Corporation to such effect;

 

(e)                                  it understands that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the 1933 Act or applicable U.S. state laws and
regulations, the certificates representing the Purchased Securities, and all
securities issued in exchange therefor or in substitution thereof, will bear a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF INTERNATIONAL TOWER HILL MINES LTD. (THE
“CORPORATION”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE CORPORATION, (B) OUTSIDE
THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT
AND IN COMPLIANCE WITH LOCAL LAWS AND REGULATIONS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
SUBPARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT.  DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE
“GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.

 

provided, that if the Purchased Securities are being sold under clause
(B) above, at a time when the Corporation is a “foreign issuer” as defined in
Rule 902 under the 1933 Act, the legend set forth above may be removed by
providing a declaration to the Corporation and its transfer agent in the form
attached hereto as Appendix I to Schedule B or such other evidence of exemption
as the Corporation or its transfer agent may from time to time prescribe, to the
effect that the sale of the securities is being made in compliance with Rule 904
of Regulation S;

 

provided further, that if any of the Purchased Securities are being sold
pursuant to Rule 144 of the 1933 Act and in compliance with any applicable
securities laws of any state of the United States,

 

3

--------------------------------------------------------------------------------


 

the legend may be removed by delivery to the Corporation’s transfer agent of an
opinion of reputable counsel in form and substance satisfactory to the
Corporation and its transfer agent to the effect that the legend is no longer
required under applicable requirements of the 1933 Act or applicable securities
laws of any state of the United States;

 

(f)                                   it has had the opportunity to ask
questions of and receive answers from the Corporation regarding the investment,
and has received all the information regarding the Corporation that it has
requested;

 

(g)                                  it consents to the Corporation making a
notation on its records or giving instruction to the registrar and transfer
agent of the Corporation in order to implement the restrictions on transfer with
respect to the Purchased Securities set forth and described herein and
understands that the Corporation may instruct its registrar and transfer agent
not to record any transfer of any securities of the Corporation without first
being notified by the Corporation that it is satisfied that such transfer is
exempt from or not subject to the registration requirements of the 1933 Act and
applicable securities laws of any state of the United States;

 

(h)                                 it understands and acknowledges that the
Corporation has no obligation or present intention of filing with the United
States Securities and Exchange Commission or with any state securities
administrator any registration statement in respect of resales of the Purchased
Securities in the United States;

 

(i)                                     the office or other address of the
Subscriber at which the Subscriber received and accepted the offer to purchase
the Purchased Securities is the address listed as the “Subscriber’s Residential
or Head Office Address” on the first page of the Subscription Agreement;

 

(j)                                    it understands and agrees that there may
be material tax consequences to the Subscriber of an acquisition, disposition or
exercise of any of the Purchased Securities, the Corporation gives no opinion
and makes no representation with respect to the tax status of the Corporation or
the consequences to the Subscriber under United States, state, local or foreign
tax law of the Subscriber’s acquisition or disposition or exercise of the
Purchased Securities, including whether the Corporation will at any given time
be deemed a “passive foreign investment company” within the meaning of
Section 1297 of the United States Internal Revenue Code;

 

(k)                                 it understands and acknowledges that the
Corporation (i) is not obligated to remain a “foreign issuer” within the meaning
of Regulation S, (ii) may not, at the time the Purchased Securities are resold
by it or at any other time, be a foreign issuer, and (iii) may engage in one or
more transactions which could cause the Corporation not to be a foreign issuer,
and if the Corporation is not a foreign issuer at the time of sale or transfer
of the Purchased Securities pursuant to Rule 904 of Regulation S, the
certificates representing the Purchased Securities may continue to bear the
legend described above;

 

(l)                                     it understands that (i) the Corporation
may be deemed to be an issuer that is, or that has been at any time previously,
an issuer with no or nominal operations and no or nominal assets other than cash
and cash equivalents (a “Shell Company”), (ii) if the Corporation is deemed to
be, or to have been at any time previously, a Shell Company, Rule 144 under the
1933 Act may not be available for resales of the Purchased Securities, and
(iii) the Corporation is not obligated to make Rule 144 under the 1933 Act
available for resales of the Purchased Securities;

 

(m)                             it understands and agrees that the financial
statements of the Corporation have been prepared in accordance with
International Financial Reporting Standards or Canadian generally accepted
accounting principles, which differ in some respects from United States
generally accepted accounting principles, and thus may not be comparable to
financial statements of United States companies;

 

4

--------------------------------------------------------------------------------


 

(n)                                 it acknowledges that it had a prior
relationship with either the Corporation or a finder of the Corporation before
such time as any announcement, press release, or other notice or report of the
offering of the Purchased Securities was made by the Corporation;

 

(o)                                 it acknowledges that it has not purchased
the Securities as a result of any form of General Solicitation or General
Advertising, including any advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, television or internet or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

 

(p)                                 it confirms that it or the Beneficial
Purchaser, if any, (i) is able to bear the economic risk of the investment in
the Purchased Securities, (ii) is able to hold the Purchased Securities for an
indefinite period of time, (iii) is able to afford a complete loss of its
investment and that it has adequate means of providing for its current needs and
possible personal contingencies, and that it has no need for liquidity in this
investment, (iv) finds this investment is suitable for it based upon its
investment holdings and financial situation and needs, and this investment does
not exceed ten percent of its net worth, and (v) by reason of its business or
financial experience could be reasonably assumed to have the capacity to protect
its own interests in connection with this investment; and

 

(q)                                 it acknowledges that the representations,
warranties and covenants contained in this Schedule are made by it with the
intent that they may be relied upon by the Corporation in determining its
eligibility to purchase the Purchased Securities.  It agrees that by accepting
the Purchased Securities it shall be representing and warranting that the
representations and warranties above are true as at the Closing with the same
force and effect as if they had been made by it at the Closing and that they
shall survive the purchase by it of the Purchased Securities and shall continue
in full force and effect notwithstanding any subsequent disposition by it of
such securities.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, undertakes to notify the Corporation immediately
of any change in any representation, warranty or other information relating to
the Subscriber or, if applicable, the Disclosed Purchaser set forth herein which
takes place prior to the Closing.

 

If a Corporation, Partnership or Other Entity:

 

If an Individual:

 

 

 

 

 

 

Name of Entity

 

Signature

 

 

 

 

 

 

Type of Entity

 

Print or Type Name

 

 

 

 

 

 

Signature of Person Signing

 

 

 

 

 

 

 

 

Print or Type Name and Title of Person Signing

 

 

 

5

--------------------------------------------------------------------------------


 

Appendix I to Schedule B

 

U.S. Accredited Investor Certificate

 

FORM OF DECLARATION FOR REMOVAL OF U.S. LEGEND

 

To:                             Computershare Investor Services Inc., as
Registrar and Transfer Agent for the Shares of International Tower Hill Mines
Ltd. (the “Corporation”).

 

The undersigned (a) acknowledges that the sale of the securities of the
Corporation to which this declaration relates is being made in reliance on
Rule 904 of Regulation S under the United States Securities Act of 1933, as
amended (the “1933 Act”) and (b) certifies that (1) the undersigned is not an
affiliate of the Corporation (as that term is defined in Rule 405 under the 1933
Act), (2) the offer of such securities was not made to a person in the United
States and either (A) at the time the buy order was originated, the buyer was
outside the United States, or the seller and any person acting on its behalf
reasonably believed that the buyer was outside the United States, or (B) the
transaction was executed in, on or through the facilities of a “Designated
Offshore Securities Market” as defined in Rule 902 of Regulation S under the
1933 Act and neither the seller nor any person acting on its behalf knows that
the transaction has been prearranged with a buyer in the United States,
(3) neither the seller nor any affiliate of the seller nor any person acting on
any of their behalf has engaged or will engage in any directed selling efforts
in the United States in connection with the offer and sale of such securities,
(4) the sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as such
term is defined in Rule 144(a)(3) under the 1933 Act), (5) the seller does not
intend to replace such securities with fungible unrestricted securities of the
Corporation and (6) the contemplated sale is not a transaction, or part of a
series of transactions which, although in technical compliance with Regulation
S, is part of a plan or scheme to evade the registration provisions of the 1933
Act.  Terms used herein have the meanings given to them by Regulation S.
securities. Terms used herein have the meanings given to them by Regulation S.

 

 

 

 

X

 

Date

 

Authorized signatory (if Holder is not an individual)

 

 

 

X

 

 

 

Signature of individual (if Holder is an individual)

 

Name of authorized signatory (please print)

 

 

 

 

 

 

Name of Holder (please print)

 

Official capacity of authorized signatory (please print)

 

Affirmation by Seller’s Broker-Dealer

 

We have read the foregoing representations of our customer,
                                                           (the “Seller”), dated
                                              , with regard to our sale, for
such Seller’s account, of the                                    common shares,
represented by certificate number                              (the “Shares”),
of the Corporation described therein, and on behalf of ourselves we certify and
affirm that (A) we have no knowledge that the transaction had been prearranged
with a buyer in the United States, (B) the transaction was executed on or
through the facilities of The Toronto Stock Exchange and (C) neither we, nor any
person acting on our behalf, engaged in any directed selling efforts in
connection with the offer and sale of such securities.  Terms used herein have
the meanings given to them by Regulation S.

 

 

 

Name of Firm

 

 

 

By:

 

 

 

Authorized officer

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.8

 

This Schedule of Subscribers Who Have Executed a Subscription Agreement is
included pursuant to Instruction 2 of Item 601(a) of Regulation S-K for the
purposes of setting forth the material details in which the specific agreements
differ from the form of agreement filed herewith as Exhibit 10.8.

 

Subscriber

 

Disclosed Purchaser

 

Date

 

Number of
Common
Shares

 

Total Subscription
Price (C$)

 

Paulson Gold Master Fund LP

 

Paulson & Company

 

August 3, 2012

 

3,846,154

 

$

10,000,000

 

Jayvee & Co

 

Tocqueville Asset Management

 

August 3, 2012

 

1,923,077

 

$

5,000,000

 

Jayvee & Co

 

Weiss Asset Management

 

August 3, 2012

 

1,307,692

 

$

3,400,000

 

Jayvee & Co

 

Weiss Asset Management

 

August 3, 2012

 

615,385

 

$

1,600,000

 

AngloGold Ashanti (U.S.A.) Exploration, Inc.

 

AngloGold Ashanti

 

August 3, 2012

 

1,275,000

 

$

3,315,000

 

Gundy Co ITF New Gen Mining Fund LP

 

New Generation Asset Management

 

August 3, 2012

 

275,000

 

$

715,000

 

Chris Puchner

 

Same as Subscriber

 

August 3, 2012

 

100,000

 

$

260,000

 

Karl Hanneman

 

Same as Subscriber

 

August 3, 2012

 

50,000

 

$

130,000

 

Thomas E. Irwin

 

Same as Subscriber

 

August 3, 2012

 

30,000

 

$

78,000

 

Tom S. Q. Yip

 

Same as Subscriber

 

August 3, 2012

 

20,000

 

$

52,000

 

Donald C. Ewigleben

 

Same as Subscriber

 

August 3, 2012

 

10,000

 

$

26,000

 

Roger R. W. Taplin

 

Same as Subscriber

 

August 3, 2012

 

6,000

 

$

15,600

 

Jayvee & Co

 

Weiss Asset Management

 

September 17, 2012

 

1,309,959

 

$

3,400,000

 

Jayvee & Co

 

Weiss Asset Management

 

September 17, 2012

 

616,452

 

$

1,600,000

 

Total:

 

 

 

 

 

11,384,719

 

$

29,591,600

 

 

--------------------------------------------------------------------------------